—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about May 2, 2001, which, inter alia, placed appellant in the custody of the New York State Office of Children and Family Services for a period of 12 months, with the initial placement to be non-secure, unanimously affirmed, without costs.
In view of appellant’s larcenous conduct, his history of truancy, disruptive behavior problems, and the recommendation submitted by the evaluating psychiatrist that appellant was in need of placement in a structured environment, as well as appellant’s failure, while on parole, to cooperate with community-based programs, the court’s disposition was a proper exercise of discretion. We conclude that the court adopted the least restrictive alternative consistent with appellant’s needs (Family Ct Act § 352.2 [2]; Matter of Jason L., 246 AD2d 444). Concur — Mazzarelli, J. P., Andrias, Ellerin, Buckley and Marlow, JJ.